 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchlegel Oklahoma, Inc. and United Steelworkers ofAmerica, AFL-CIO-CLC. Case 16-CA-8658June 20, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENI 1t.0, ANDTRUES)AI EOn April 7, 1980, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,land conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Schlegel Okla-homa, Inc., Frederick, Oklahoma, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.' Responlderit has excepted Ilo ccrtain credibility findings made by theAdministrative L aw Judge. It is the Board's established polic noIt tooverrule an administrative la" judge', rcsolutions with respect to credi-hility unless the clear prepoinderance of all of the relcaxant cvidencle con-vinccs us that the resolutions are incorrect Standurd Drly Wall Prrolucrs.Inc, 91 NlRB 544 (150), clflt IK 18 2d 362 (d Cir. 1451) We havecarefully examined the record and find no basis flir reversing his finldings.DECISIONSTAlIIMENT O:t I-Hi CASERussiltl. L. STEVWiNS, Administrative Law Judge: Thiscase came on for hearing in Lawton, Oklahoma, on Feb-ruary 5, 1980.1 The complaint, issued October 3, is basedon a charge filed August 20, and a first amended chargefiled September 24, by United Steelworkers of America,AFL-CIO-CLC (herein the Union). The complaint2al-leges that Schlegel Oklahoma, Inc. (herein the Respond-ent), violated Section 8(a)( ) and (3) of the NationalLabor Relations Act, as amended.l All dates hereinafter are within 1979, uniless staled to be othcrwise.e As amended at the hearing, with nio oibjection by Respondent andwith lily leaxe, tI allege that Iom Blraun, assistant director of industrialrelationrs, at all times relevant herein xwas an agenl for Respondent underSec. 213 of the Ac.t All individuals are referred i, herein by their lastnames,All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the record of the case, and from my observationof the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FAC'II. IHE H USINIESS OF RI SPONI) N IRespondent is, and at all times material herein hasbeen, a corporation duly organized and existing underand by virtue of the laws of the State of Oklahoma, witha place of business in Frederick, Oklahoma, where it isengaged in the manufacture and sale of perimeter sealingand molded rubber products. During the past 12 monthsRespondent purchased and received materials and sup-plies valued in excess of $50,(K000 directly from supplierslocated outside the State of Oklahoma and sold andshipped goods valued in excess of $50,000 directly tocustomers located outside the State of Oklahoma.I find that Respondent is, and at all times materialherein has been, an employer engaged in commerce withthe meaning of Section 2(6) and (7) of the Act.11. I H I.ABOR ORGANIZAI ION INVOI.VEI)United Steelworkers of America, AFL-CIO-CLC, is,and at all times material herein has been, a labor organi-zation as defined in Section 2(5) of the Act.In. T IlI AI.It t;II) UNIFAIR I.ABOR PRACTI iCt SA. Buckground:Respondent is a branch plant of an out-of-state parentcorporation. Respondent was established in early 1979,and started production in June. Prior to June, Respond-ent was engaged in construction of the facility, hiring ofemployees, and installation of equipment. Richard Wil-liams has been Respondent's president since May 1979,and Tom Braun came from the parent corporation on atemporary basis on April 2 in order to interview employ-ment applicants. Braun was not the only interviewer; hewas assisted by others from the parent corporation. Afterstartup, Respondent's own personnel staff interviewedand hired employees. When Braun and his assistantscame to Frederick,4they interviewed applicants who al-ready had been screened by the state employment serv-ice. That service checked applicants' references, pre-pared cards for Braun and other interviewers with perti-nent information relative to applicants, and scheduled theinterviews to be conducted by Braun and the other inter-viewers. Braun interviewed approximately 150 applicantsover an 8-week period and hired approximately 75 of the150. Among the applicants interviewed by Braun wasCharles Ingraham, an alleged discriminatee.:' Ihis background sunimara is based on credited testimony and evi-dence Ihat is not in dispute.' Respondeit's plant is Iotaled in Frederick, ()klahoma, which is nearI.awtlon250 NLRB No. 1220 SCHI.EGEL OKLAHOMA, INCIngraham was hired on June 20 and at that time hewas a member of the Union. Approximately August 1,Ingraham got in touch with Lawrence Brantley, theUnion's representative in Dallas, Texas, and talked aboutthe possibility of organizing Respondent's Frederickplant. In the evening of August 13, Brantley met withIngraham and five other employees at Ingraham's house.All six employees signed union authorization cards, andBrantley gave the employees blank cards and leaflets fordistribution to other employees. Ingraham distributed ap-proximately 20 cards to employees after he went onto hisshift at 11 p.m. the evening of August 13. That evening,he had a conversation with Philip Warren, Respondent'stextile superintendent. The conversation is discussed indetail infra. At approximately 11:15 p.m. on August 14,Jay Ryan, a maintenance foreman,5handed Ingraham awritten warning. Ingraham refused to acknowledge re-ceipt of the warning by signing a copy of it, as a resultof which he was told by Ryan to go home, and returnthe following morning to talk with Williams or Thoman.Ingraham did as instructed, and talked with Williams andThoman the following morning, August 15. The variousversions of witnesses concerning events of August 15,which were followed by Ingraham's dismissal, are dis-cussed infra.On August 21 Ingraham and the Union's representa-tive, Mike Wilson, were near the plant entrance distribut-ing to employees handbills concerning a union meeting.Williams came to where the employees were, and toldthem to leave, since they were on private property.After some conversation, the various versions of whichare discussed infra, Ingraham and Wilson moved andcontinued their activity.The complaint alleges several violations of Section8(a)(1) and (3) of the Act, which are discussed below.B. Respondent 'v Knowledge of Ingraham s UnionActivityWilliams testified that his first knowledge of union ac-tivity was acquired on August 15, when Ingraham toldhim about it during the first part of their conversationearly that morning. Ingraham had been instructed thepreceding evening to talk with Williams or Thomanabout not signing the warning letter, and Ingraham waswaiting for Williams when the latter came to work. Wil-liams testified:Q. How did that conversation start out?A. Well, the first thing he did was to inform methat he was engaged in union activity-organizingactivity.Q. How did he say that?A. Words something along the line of, "You areprobably going to fire me because I am engaging inunion activities in the plant."Q. What was your response to that?A. My response was one of surprise becauseCharles had in the past voluntarily indicated to methat he w\asn't over fond of unions. I said so.5 'arrcln, R .an ill. l Jolhn I o nll , R-.,Lpondciil's iallnli cnlltli t L Trill-te allrehl t admr lniitctdt h Reptlllndtlt he, ;till, ;11ic [rllcnd to he. '-lpcrl-sor, ,ithinl the ni. tiring ot Ih[' ALlHe said, well, that was his feeling at one time,but that he had changed his mind.Ingraham testified that, at or about 4 a.m. on August14, the same night he had distributed cards to employees,Warren talked with him, and asked if he was trying toorganize a union. Ingraham replied yes and, according toIngraham, the following conversation ensued:He said, "Well, there are benefits to the unionand disadvantages to the union."I said, "Yes. The company can't hire and fire asthey want to."He said, "Well, don't get yourself into a wringerover it."He told me that he would have to report this tomy immediate supervisors-to his immediate super-visors.I said, "I figured that."Warren agreed that he talked with Ingraham at ap-proximately 5 a.m. on August 14, but denied asking In-graham if he was trying to organize a union, or statingthat he had better not get in a wringer over the Union,or that he said he would have to report Ingraham tohigher supervisors. Warren testified that Ingraham toldhim that he thought a union would be of benefit to em-ployees, and asked what would prevent Warren fromfiring someone for the purpose of hiring a friend or a rel-ative. Warren further testified that Ingraham handed hima booklet which listed "do's and don'ts" for supervisorsduring a campaign, and asked if Warren had seen it.Warren scanned the book, and returned it to Ingraham.Finally, Warren testified, he told Ingraham that he didnot think a union was necessary; that there were benefits,but that a union may even be detrimental to employees.On cross-examination, Warren testified that he had no in-kling about union discussions prior to talking with Ingra-ham, that he was naive about union matters, and that hedid not ask if Ingraham was involved with union activi-ty. Warren said he later told his immediate supervisor,Ted Kraenzel, about his conversation with Ingraham, butmostly as it concerned the "do's and don'ts" he had read.Warren stated that Kraenzel's supervisor is Williams, andthat Kraenzel exhibited no curiosity or interest in thematter.Disc ussionNeither Williams nor Ingraham was completely con-vincing, but Warren was. There is no direct evidencethat Williams was aware of Ingraham's union activity atthe time of discharge, but it is apparent, even by War-ren's testimony, that Warren at least was aware of Ingra-ham's interest in a union. Ingraham would not havehanded the booklet to Warren unless he had more than apassing interest in unions. Ingraham testified that he"signed up" approximately 20 employees on his shift, butWarren testified that there were only 10 or 12 employeeson the night shift in addition to 2 maintenance employ-ees. Warren's testimony was more detailed than that ofIngraham. and Ingraham said nothing about the booklet.Both witnesses described conversations about benefits21 DECISIONS OF NATIONAl., LABOR RELATIONS BOARDand detriments in having a union, but that is the onlyprincipal point of agreement. In view of all the testimo-ny, and the appearance of the witnesses on the stand,Warren's version of his conversation with Ingraham iscredited. It is found that, as of the end of the secondshift on August 15, in the morning, Warren and Kraenzelwere aware of Ingraham's interest in a union, but werenot specifically aware of his distribution of authorizationcards.Paragraph 6(b) of the complaint alleges that, onAugust 14, as discussed above, Warren interrogated In-graham concerning the latter's union activities. In viewof the credit given to Warren's testimony, supra, it isfound that this allegation of the complaint is not support-ed by the record.The General Counsel argues that, in view of Ingra-ham's testimony concerning an alleged meeting of super-visors on August 14, it should be inferred that the meet-ing was held to discuss Ingraham's union activity. How-ever, Ingraham's testimony concerning his conversationwith Warren is not credited. Assuming, arguendo, thatIngraham should be credited, there is no support for theinference sought by the General Counsel. NeitherWarren nor any other supervisor was asked about themeeting, and speculation concerning the purpose or con-tent of the meeting would be unwarranted and of no pro-bative value.C. Alleged Interrogation by BraunParagraph 7(a) of the complaint alleges that, on May21, Tom Braun6interrogated Ingraham about his unionactivities.Ingraham testified that he was interviewed by Braunin March:He asked me what kind of work I had done, andI told him. He had me describe briefly what kind ofwork that I had done out there at Century. I toldhim.He said, "Well, isn't century union?"And I said, "Yes, sir. Isn't Schlegel?"He said, "No. And it is not going to be if we canhelp it."Q. Anything else in that conversation?A. He asked me how I felt about the union. Itold him that unions were good in some respectsand bad in other respects.John Brown, formerly employed as production man-ager for Century Granite in Frederick, testified that hewas Ingraham's supervisor when he worked for CenturyGranite, and that Ingraham was a good employee.Brown testified that, a week or so after Ingraham leftCentury Granite, someone, whose name he does notknow, and who he said "He was doing the interviews forSchlegel ..." called on the telephone to inquire aboutIngraham:He was wanting to ask about his work record. Itold him that he was a good hand, and that he didhis job.T I he complaint erroneously spelled iIraun's last lameHe made a comment would I hire him backagain. I said, "If I needed a man for the job, Iwould at the time that he applied."I told him he didn't miss any days or anything.Then he asked if he had ever talked up the unionor-if he ever talked up the union. He asked if hehad ever talked up or about the union in any way. Itold him that I had never heard him talk about it.Since we were union anyhow, I mean, there wasn'tany use to talk about it.In attempting to identify the caller, Brown testified thatit was not the one he usually talked with from the stateemployment commission; that there are several employ-ees working at the commission. He said the caller statedthat he was checking references, and "getting set up forinterviews." Later, Brown testified that the caller stated:"I am with Schlegel Corporation."Braun testified at length, and in detail, concerning hisinterview of Ingraham: Braun said the state commissionchecked references given by applicants, to verify em-ployment, and scheduled times for interviews to be givenby Braun and his assistants. The commission was givenno instructions concerning the method of checking refer-ences. The commission gave Braun cards on all appli-cants with appropriate information on the cards. Thecards had some extraneous information, including a ques-tion as to whether or not the applicant was a member ofa union. Respondent did not ask for that information.Braun did not know what questions commission employ-ees asked, and he gave them no instructions concerningwhat to ask. Braun never talked with Brown, nor withany other person about Ingraham, and had no interest inwhether or not Ingraham had any interest in unions. Hedeals with unions on a daily basis for Respondent. Braundenied asking Ingraham if Century Granite was union;he could have learned that from the commission card, ifhe wanted to know. Braun also denied telling Ingrahamthat Respondent would not be a union company if theycould help it. Braun interviewed Ingraham on April 2:7We talked about his background, his abilities. Wetalked about the job he was doing at the time.During the course of the interview he asked mesomething that seemed kind of strange to me.He asked if we were going to have a union at ourplant. It seemed strange because we didn't have anyemployees yet.I told him, "We don't have a union. We don'thave any employees. That is not our decision tomake."Then he said, "Well, I hope you don't have aunion because there is a union at the plant I am atand the union is hurting me. They are hurting mebecause ..." as I understood it, he felt he shouldbe paid more. His abilities were greater than he wasbeing paid for, but could not get any other moneyfrom the plant he was at.7Resp. Exh 9 Lontuains the notes Braun made at the lime of the inter-22 SCHLEGEL OKLAHOMA, INCQ. Did Schlegel, in fact, have unions at anyothers of its plants?A. Yes. It does have some.Braun felt somewhat perplexed and unsure about Ingra-ham, so he scheduled for him a second interview in mid-May, as a result of which he referred Ingraham to theengineering manager. Using a second interview is veryrare, but he felt that Ingraham was vague in describinghis experience, and was difficult to judge. During thesecond interview:The only time he gave me an opinion about hisattitudes towards unions was in the second inter-view we had-he had quit the stone company hewas working at and he said that he was very un-happy about it. That they weren't treating himright-or disgruntled.I said, "Well, isn't there some way you can com-plain. Can't you make a complaint or do somethingabout it."And then he brought up the subject of "There isa union, but I have very little regard or use forunions. I don't think unions serve anybody."Just generally very critical about unions and said,"No." He wouldn't take it to the union. "Unionswere no good."DiscussionBraun was a meticulous witness in his detailed recita-tion. He was calm and objective and gave the appear-ance of honesty and openness. His testimony is credited.Ingraham was far from complete in his testimony.What he did testify to seemed unrealistic, excessivelybrief, and unreliable. He only spoke of one interview,and closely limited himself to simple statements concern-ing unions alleged to have been made in the interview.Ingraham's testimony on this issue is given no credence.Brown's testimony was too vague and uncertain toprovide a basis for a finding. In addition, his statementswere not entirely consistent. What he did say seemedconsistent with Braun's testimony concerning the statecommission and its use of cards. Brown seemed to be anhonest individual, but his testimony is given no credit inview of its uncertainty.This allegation is not supported by the record.D. Alleged Interrogation by WilliamsParagraph 6(c) of the complaint alleges that, onAugust 15, Williams interrogated Ingraham concerningthe latter's union activities.Ingraham testified that, when he went to see Williamsin the early morning of August 15, to talk about notsigning for receipt of the written warning, they had aconversation:...He asked me how come I didn't sign theletter.I told him that I didn't feel it was right, and thatwould give him grounds for dismissal. Then I toldhim, "Well, I know you will fire me because I amorganizing a union."He said, "Oh, I didn't know that."I said, "Yes."And he said, "Well, I think you ought to look forother employment."So I handed him a little pamphlet.He said, "You will have to talk to JohnThoman."So I left from there and went up to talk to Mr.John Thoman.Q. Was that all the conversation with Mr. Wil-liams?A. Yes, ma'am.Q. He didn't ask you any questions about theunion?A. Well, sir, he asked me who all I had signedup. How many I had signed up.Q. What did you say?A. I said that was confidential.As in the Braun conversation discussed supra, Ingra-ham limited his testimony very closely, and pinpointedspecific references to union matters. Williams did notspecifically deny asking Ingraham how many employeeshe signed up, but, even in the absence of such a denial,Ingraham's credibility must be assessed. Williams gave adetailed account of the conversation, and covered abroad range of work-related matters, none of which In-graham mentioned. It is inferred that Williams testifiedrelative to all matters discussed with Ingraham. Further,Ingraham specifically stated that his brief recitation con-tained all that was said, and only after being led by Gen-eral Counsel did he state: "Well, yes, he asked me whoall I had signed up. How many I had signed up."After observing the witnesses, and closely reviewingthe record, the finding urged by Respondent's counsel isall but inescapable. Ingraham's three alleged interroga-tions were too pat, too perfect, too brief, and too pointedto be believed. He ignored many of the topics discussedduring the conversations, and seemed to set up his ownquestions before attributing them to members of manage-ment. His versions of all three conversations appeared tobe contrived. They are given no credence.This allegation is not supported by the record.E. Alleged Threat by WilliamsParagraph 6(d) of the complaint alleges that, on orabout August 22, Williams orally threatened an employeewith arrest if he did not cease handbilling on companyproperty.Ingraham testified: On August 21, he and MikeWilson, one of the Union's staff representatives, were onthe roadway by the entrance to the plant, handbillingemployees, when Williams approached and asked whatthey were doing. Wilson handed Williams a leaflet, andWilliams said, ". ..he had dealings with unions before,and that we were on private property and for us toleave." Ingraham and Wilson were on the blacktop, 10or 12 feet off the center of the road. They were not inthe driveway or blocking the office. Williams "told us toleave or that he would call the police and have us takenaway." Ingraham changed his testimony somewhat oncross-examination, and said Williams told them he would23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcall the police and "have us moved," rather than "takenaway." Ingraham changed on redirect examination, andsaid Williams told them he would have the police"remove" them.Wilson generally corroborated Williams, with somedifferences, and said he was on one side of the drivewayentrance, while Ingraham was on the other side. Wilsontestified:Mr. Williams walked out and introduced himself tome. I introduced myself to him. He shook handswith Charles.I gave him a copy of the handbill. He took acouple of minutes to read it over. Then he proceed-ed to tell us that we were on his property.I informed him that we weren't.He said, "Well, I don't want you stopping trafficout here."I also said, "We are not doing it."He said, "Well, if you don't leave, I am going tocall the police."I said, "We are not going to leave. We are notviolating any laws."Then he proceeded to tell me how he used towork for the Teamsters and some unions in Englandor something like that. He then turned around towalk away and turned around and said, "If youdon't leave, I am going to call the police."I said, "We are still going to be here."8Williams testified that Ingraham and Wilson werestanding on what Williams believed to be company prop-erty, and that he saw a near accident occasioned by thehandbilling. Williams stated:The first thing I did is ask them if I could have acopy of whatever they were passing out which theygave me.Q. Then what was said?A. I read it, and then I asked them if they wouldmove back to public property. I think-Mike, is it?Mike said to me that they didn't have to. Theyknew their rights and so on.Q. Did you consider them to be on companyproperty?A. Yes. At that point I did.I said, "Well, no. I think that you should be pass-ing them out on public property."I think words followed again, "We know ourrights."I said, "Well, the best thing to do is to get thepolice out and determine what is right. If it is foundthat this is private property, then they will moveyou to where you should be."At that point I turned and walked away. Then Idon't know who, but one of the other of them or athird party or someone made some kind of rathercrude remark; and I can't even remember the cruderemark; but it was uncalled for.a Resp. Exh. 2 is a rough sketch of the location of the incident.So I went back, and this is when they-the testi-mony has been about that I said something aboutunions.I said, "Look. I have dealt with unions in thepast, and I see no reason for anybody to get excitedabout this. I have dealt with them before, and Ihope we can have an adult relationship, and thosekinds of remarks are uncalled for."Then I turned around and left. By the time I gotback they had moved up to these points, and I didnot call the police.Williams said the only question was whether the twomen were on private or public property while they werehandbilling.DiscussionThe differences among the three versions of the inci-dent are not great, but they are decisive. Ingraham's ver-sion is given no credence, partially because he was not aconvincing witness, and partially because of the crucialchanges in his testimony. Williams' version is suspect,partially because he was not an entirely convincing wit-ness, and partially because his testimony on this issueseemed to have been contrived in certain places. Wilsonwas a convincing witness and is credited.The Act is applicable, since Ingraham was a formeremployee, albeit a discharged one. Thus, Ingraham was astatutory employeesA secondary question is the nature of the premises in-volved. No conclusive proof was adduced, by eitherside, to show whether Ingraham and Wilson were stand-ing on public, or on private, property. Respondent's Ex-hibit 2 cuts the line very fine; Wilson's marks show theirposition as being on the public road shoulder, adjacent tothe plant entrance, while Williams' marks show their po-sition as being on the entrance shoulder, removed fromthe public road by a few feet. Wilson is credited, and itis found that Ingraham and Wilson were handbilling onthe shoulder of a public thoroughfare beyond Respond-ent's legal concern.Under the facts found above, Williams clearly violatedSection 8(a)(l) of the Act when he threatened the arrestof Ingraham and Wilson for handbilling employees on apublic thoroughfare adjacent to the plant entrance.'0I Little Rock Crate d Basket Co., 227 NLRB 1406 (1977); Briggs Manu-facturing Company, 75 NLRB 569 (1948). Accord: Oak Apparel. Inc., 218NLRB 701 (1975).'O Winnett, Inc., 135 NLRB 1305 (1962). Cf. Hutzler Brothers Company,241 NLRB 914 (1979). It is noted, parenthetically, that Williams clearlywas hostile to the Union in this instance, since, regardless of whether In-graham and Wilson were on public or private property, they were wellaway from the plant gate, were not interfering with ingress and egress,and were conducting themselves properly, so far as the record shows.Williams testified that he was concerned about traffic safety, but thatcontention is not credited. It seems plain that he was opposed to, andwanted to stop, the union handbilling, regardless of where it was beingdone.24 SCHLEGEL OKLAHOMA, INC.F. Written Reprimand and Discharge of IngrahamThere is no dispute concerning the fact that, initially,Ingraham was a satisfactory employee and that he wascomplimented by Williams during that time.Ingraham testified that at approximately 11:15 p.m. onAugust 14 Ryan handed him a written warning, and said"he was having to do their damned dirty work." Thewarning reads:NOTICE OF WARNINGSubject: Written WarningDate: 8/13/79Employee: Charles IngrahamSupervisor: Jay RyanThis Notice will serve as written warning for notcomplying with established Company policies withregard to hourly working regulations.Reason for warning:Not staying in assigned area to complete assignedjobs. Unnecessarily delaying starting of jobs dueto challenging and questioning supervision andothers.As you have been told, you are a probationaryemployee and any continued unsatisfactory per-formance will result in termination.Supervisor, Jay RyanEmployeePersonnel Dept.-Ingraham continued:He said that he was in favor of the union. Thathe had heard that I was organizing a union, andthat he was in favor of it. He also told me that if Ididn't sign it I was to go home.Ingraham refused to sign, and said "I didn't feel it wasright, and I knew that that would give them grounds todismiss me on." "Well, I know you will fire me becauseI am organizing a union." Ryan replied, "Well, I thinkyou ought to look for other employment," and Ingra-ham handed Ryan "a little pamphlet." Ryan then said,"You will have to talk to John Thoman." Ingraham sawThoman, who left, briefly went into Williams' office, andreturned. Thoman then fired Ingraham with no explana-tion or reasons given.Thoman testified: He hired Ingraham on June II11, to-gether with four others, and placed all five as mainte-nance machinists. Ingraham and one other had the mostexperience of the five. All were placed on probation,which lasted 30 to 90 days, depending upon job classifi-cation and grade. Initially, Ingraham showed promise,but soon began to question authority and instructions,and indicate that he had better ways to do the work thaninstructed. Thoman explained to Ingraham that he was a" Ingraham testified that Ryan did not fire him during this conversa-tion. He also testified that Ryan did not explain that signing the warningmerely acknlowledged its receipt.potentially good employee, but that he was in training,and had to learn to follow directions. Soon thereafter,other employees began to complain about Ingraham's ar-rogance, aggressiveness, and overbearing attitude.Thoman again talked with Ingraham, and explained theproblems he was creating. 12 Ingraham was very tired atwork because he hauled hay from 8 to 10 hours per dayduring harvest time, while doing 12-hour shifts for Re-spondent. He was living with very little sleep, which af-fected his work. Approximately 2 weeks after the fiveemployees were hired, Thoman was out of town, and leftIngraham in charge for a weekend. When he returned,the other four maintenance employees complained aboutIngraham's overbearing and dictatorial attitude and hisbelittling of them. Thoman again talked with Ingraham,personally and alone, told him such an attitude wouldnot be tolerated, and said that, in the future when he left,Davis would be placed in charge of the maintenancecrew. On several occasions, Ingraham asked about thejob of general maintenance foreman and said he wouldlike to have the job, but Thoman told him that he wason probation, that he was unsure of Ingraham's qualifica-tions, and that he was concerned about the complaintsconcerning the weekend he left Ingraham in charge.Thoman went to Chicago on June 30 and left Davis incharge. On July 2, while in Chicago, he received a tele-phone call from Bob Asire, the personnel manager, whosaid Ingraham had quit his job. Thoman called Ingrahamon the telephone, and Ingraham said he was quitting be-cause he was the only one of the crew doing any work.Thoman asked that Ingraham remain until Thoman re-turned, and Ingraham agreed. Ingraham did not reportfor work the following day, and he and Thoman talkedthe evening of July 5, after Thoman returned to theplant. Thoman expressed disappointment with Ingraham,who said he was tired, and warned Ingraham not toworry about other employees and how they did theirwork. Thoman asked if he wanted to continue working,and Ingraham said he did. Ingraham later returned towork.33 After Ryan began work on July 9, Ingraham re-peatedly asked to work on the third shift, as groupleader. Thoman repeatedly told Ingraham "his past pastrecord was not conducive for immediate considerationfor that job. The job never was offered to Ingraham."4Thereafter, Ingraham had difficulty following instruc-tions, and often wandered to areas of the plant where hehad no business. Several employees and supervisors com-plained to Thoman about Ingraham harassing employeesand telling others how to do their jobs. Thoman dis-cussed the problem with Ryan and, later, discussed theproblem with Ingraham in detail. In early AugustThoman was out of town approximately a week, and,when he returned, Williams told him "the maintenance12 Thoman later testified that the first two times he counseled Ingra-ham it was in group counseling of all maintenance employees.I3 Resp. Exh. 8 is Thoman's report to Williams on this incident, datedJuly 2 Thoman testified that he prepared the report on July 6, but datedit July 2 because that was the date he received the telephone call fromAsire.t4 Ingraham testified differently, saying the job was offered to him, butthat he turned it down because it paid little more than the job he hadThis testimony hy Ingraham is given no credence25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstaff had really gotten out of hand," and mentioned oneincident wherein he had to tell Ingraham "to do some-thing, at least pick up a broom," to which Ingraham flip-pantly replied, "Okay, captain," and laughed. Williamssaid he was not satisfied with the performance of thegroup, and wanted Thoman to do something about it.Thoman agreed to take action, and to warn "flagrantviolators." On August 9 Thoman had a meeting with hissecretary, the draftsman, the maintenance employees, andRyan, and explained the performance dereliction.Thoman told them that some would be receiving writtenwarnings. He told the group "if the shoe fits, wear it. Ifit doesn't fit, make sure you never have to put it on." OnAugust 13, Thoman caused Charles Smart to be termi-nated because of leaving work without explanation andbecause of unreliability.15On the same day, Thomanprepared, and Ryan signed, warning letters for DonnieCombs (not working in a timely fashion to complete jobsassigned), Frank Wopp (failure to remain in assignedwork area), and Ingraham (not staying in assigned areato complete assigned jobs;"' unnecessarily delaying start-ing of jobs due to challenging and questioning supervi-sion and others)."7All three employees refused to ac-knowledge receipt of the warnings by signing them, butCombs and Wopp later signed after discussion with Ryanand Thoman. Combs said he did not want to work withIngraham, because Ingraham "infuriated" everyone byhis criticism, wandering around the plant, and workingwith employees he was not supposed to work with. Atapproximately 5:15 a.m. on August 15, Thoman saw In-graham, who had already talked with Williams, and toldhim his refusal to sign the warning was just another at-tempt to defy direction from his supervisor; that he feltIngraham should be fired, but that he would yield toRyan's wishes. Ingraham said he had apologized to Wil-liams, and the two of them "had everything squaredaway." The two conversed about the problems with In-graham and, thereafter, Thoman talked with Ryan, whowas rather noncommittal but who said he really did notthink Ingraham ever would fit in with the maintenancecrew. Thoman returned to see Ingraham and fired him,explaining that the reasons were as stated in the letter ofwarning.18 Ingraham asked for his paycheck, andThoman said it would be sent by mail.Ryan testified: He experienced considerable difficultywith Ingraham, whom he supervised, because of differ-ences of opinion on how to do things, and because of In-graham wandering into areas of the plant where he hadno business. On August 13 he talked with Ingraham andCombs about wandering through the plant, after he hadbeen reprimanded concerning the problem during themeeting held by Thoman. Ryan privately discussed withThoman, on August 13, the problems with Wopp,Combs, Ingraham, and Smart, and Thoman said warning"1 Reap. Exh. 3. Thoman initially planned to give Smart a warning forunexcused absence but, prior to preparing the warning, Smart again wasabsent without excuse. and Thoman discharged him on the basis of theoral warning of August 9.I' Thoman credibly explained that some delay was experienced in pre-paring a warning form, since the new plant did not have such a form.1i Reap. Exhs. 4. 5, and 6.i8 Ingraham testified that he was given no reason for his discharge.That testimony is not credited.letters should be written to the employees. Respondenthad no form for warnings, hence a form had to be madeup. Williams instructed Ryan to tell employees that sign-ing the letters of warning merely was to signify receiptof the letters; it was not an acknowledgement of guilt.Ryan corroborated Thoman's testimony concerning thewarning letters given to Combs, Wopp, and Ingraham,"9and the firing of Smart. On August 15, Williams and In-graham talked with Ryan:Mr. Williams said, "I have had a discussion withMr. Ingraham and he has decided to sign this letter,and he thinks he can make it."He wanted to know what I thought.I said, "Well, I haven't had enough time to be ajudge."He said, "Well, I don't personally think he canmake it."Williams testified: Ingraham's work attitude began tochange after he failed to get the supervisory job hewanted. Ingraham wandered around the plant where hehad no business, and often was counseled by his supervi-sors. When Thoman returned from Chicago in earlyAugust, Williams told him action must be taken becausethe maintenance group was not performing satisfactorily.When he talked with Ingraham on August 15, Williamsexplained the problems created by the maintenance crewin general, and by Ingraham in particular. Ingraham's at-titude seemed to change during the conversation, and heapologized for his actions.20Williams later talked withRyan and told him he did not think Ingraham was goingto make it with the Company, but he would leave thedecision to Thoman and Ryan.DiscussionIngraham's version of events was disjointed, incom-plete, and seemingly contrived in many places. His state-ment to Williams that he expected to be fired because ofhis union activity, and his several statements that hethought his signing the warning letter would jeopardizehis job, appeared to be setups. Ingraham initially testifiedhe never was told about a probationary period, but latersaid he was so told by Thoman. Initially he said he neverwas warned or counseled about his work or attitude, butlater he testified that Williams once told him to getbusy;2that all employees in the maintenance depart-ment were counseled as a group; that Ryan once toldhim to go back to his assigned work place;22that Ryanon other occasions asked him what he was doing andthat, on one occasion, after he was off work, Ryan toldhim he was out of his work area; that Thoman criticizedhim after returning from Chicago; and that, a week or so"i Resp. Exh. 10 is Ryan's memorandum dated August 14, concerningIngraham's refusal to sign the warning.20 Ingraham testified that, during this conversation, he agreed to signthe warning letter.11 Ingraham said he was not yet at work when this incident occurred.Williams testified differently relative to this incident, and Williams iscredited.22 Ingraham testified that he was away from his station looking forRyan. Ryan testified differently, and Ryan is credited.26 SCHLEGEL OKLAHOMA, INC.prior to the warning letters being issued, Thoman talkedwith the maintenance department employees and told allof them they had to shape up, and that some employeeswere going to be given written warnings. Ingraham wasnot a convincing witness, and is not credited.Thoman and Ryan testified in detail, and their testimo-ny is supported by evidence and the record. Both ofthem were straightforward, convincing, and are credited.Williams was not a completely convincing witness, buthis testimony on this issue is corroborated by Thomanand Ryan, and is credited.So far as disciplinary action is concerned, it is clearthat almost the entire maintenance crew was derelict.The plant was in a preparatory and startup period duringmuch of the time relevant herein, and the employeeswere working long hours, but it appears that many ofthose hours were either low in production or nonproduc-tive. Ingraham was not the only one who was disci-plined. One employee, Smart, was fired, and it is clearthat he was fired for good reason; two other employeeswere given written warnings, and, although they object-ed to the warnings, there is no allegation, or proof, thatthe warnings were not given for good and proper cause.Certainly the record does not show that Ingraham was amore reliable, or better, employee than the others whowere disciplined. Even assuming, arguendo, that Re-spondent was aware of Ingraham's union activity, thatfact would not preclude Respondent from disciplininghim if there were proper cause for the discipline.23Sofar as motive is concerned, there is nothing on which tobase a conclusion, or even an inference, that several em-ployees other than Ingraham were disciplined in order tocover up the disciplining of Ingraham. The fact thatthere was a brief delay in preparing forms for warningscredibly was explained by Thoman and Ryan, and isgiven no weight. The allegation that Ingraham was givena written warning because of his union activities is notsupported by the record.So far as Ingraham's discharge is concerned, it is clearthat Respondent had ample cause for that discipline. In-graham repeatedly had ignored instructions, harassedother employees, and demonstrated his poor work atti-tude. The only question is whether or not he was firedpartially because of his union activity. Respondent waswell aware that Ingraham was a union member, both atthe time he was hired, and thereafter. Possibly, Ingrahaminitially indicated his discontent with the Union, but thefact remains that he was a union member, and Respond-ent hired him with that knowledge. Had Respondentbeen determined to keep the Union out of the plant, itwould not have run a risk by hiring Ingraham in the firstplace, since Braun from the first interview was leery ofIngraham's work qualifications. Further, Braun and Wil-liams were not strangers to the Union-the parent corpo-ration had several plants that were organized. Ingrahamcontends that he was fired because he refused to sign hiswarning slip. Thoman contends Ingraham was fired be-cause that refusal was unreasonable and indicated Ingra-ham's continued obstinacy and poor attitude toward his2 M Restaurants, Incorporated. d/b/a The Mandarn, 223 NL RB 725(1976); Erie Strayer Company, 213 NLRB 344, fn. 9 (1974).employer. Clearly, the refusal to sign was not totallyrational. In the words of Respondent's counsel, Ingrahamwas not fired because he refused to sign the warning inorder to acknowledge its receipt. The warning was ahopefully rehabilitative tool designed to encourage im-provement in an unsatisfactory employee. Thoman andRyan explained the reason for the signature, and twoother employees signed to acknowledge receipt of thewarning. Ingraham's stated reason for his refusal accordswith other apparent efforts to build a case in advance.Ingraham was a probationary employee who had beenwarned enough to know that he was on thin ice, thus ad-vance statements by him that any disciplinary actionagainst him would be because of his union activity was alogical attack. The General Counsel argues that thetiming of events is controlling, but that argument is notpersuasive. Certainly, the letters of warning were not un-timely; they were issued for cause, at a time dictated byevents. It may well be that Ingraham's refusal to signwas a last straw but, if so, that fact would be understan-dable. Ingraham long since had made it clear that he in-tended to follow his own rules rather than those of hisemployer. When he told Thoman that he would not sign,a logical reaction by Thoman would be that the refusalsimply was more of the same from Ingraham. There isno reliable evidence that, when he threw up his hands onIngraham, Thoman was aware of, or concerned with, In-graham's distribution of cards to other employees. Fur-ther indication of the suddenness of Thoman's resigna-tion with Ingraham was the fact that he did not have In-graham's check made out in advance. The check wasprepared and mailed after the discharge.The allegation of the complaint that Ingraham wasfired because of his union activity is not supported bythe record.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) ofthe Act, it will be recommended that it be ordered tocease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.It is recommended that all allegations of the complaintfound not to have been proved be dismissed.Upon the basis of the foregoing findings of fact, andthe entire record, I make the following:CONCL.USIONS OF LAW1. Schlegel Oklahoma, Inc., is, and at all times materialherein has been, an employer engaged in commerce and27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a business affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. United Steelworkers of America, AFL-CIO-CLC,is, and at all times material herein has been, a labor orga-nization within the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act bythreatening an employee with arrest if the employee didnot cease handbilling near the plant entrance.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER24The Respondent, Schlegel Oklahoma, Inc., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening an employee with arrest if the employ-ee did not cease handbilling near the plant entrance.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its Frederick, Oklahoma, facility copies ofthe attached notice marked "Appendix."25Copies of said24 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.28 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bynotice, on forms provided by the Regional Director forRegion 16, after being duly signed by its authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, as amended, and we have been ordered to post thisnotice.WE WILL NOT threaten an employee with arrestif the employee did not cease handbilling near theplant entrance.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theAct.SCHLEGEL OKLAHOMA, INC.28